Citation Nr: 0126279	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  00-23 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to increased compensation by reason of the 
veteran's spouse being in need of aid and attendance of 
another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from October 1999 and February 2000 rating decisions of the 
Regional Office (RO) that denied the veteran's claim for 
increased compensation based on the need of his spouse for 
the regular aid and attendance of another person.


FINDINGS OF FACT

1.  In rating decisions dated in October 1999 and February 
2000, the RO denied the veteran's claim for increased 
compensation by reason of the veteran's spouse being in need 
of aid and attendance of another person.

2.  The veteran was notified of the decisions and of his 
right to appeal by letters dated, respectively, October 27, 
1999 and February 28, 2000.

3.  The veteran submitted notices of disagreement with the 
determinations, respectively, in January and April 2000.

4.  A statement of the case was issued in April 2000.

5.  The veteran's substantive appeal was received on March 
29, 2001.  


CONCLUSION OF LAW

As the veteran did not timely perfect an appeal, the Board 
does not have jurisdiction to adjudicate the claim for 
increased compensation by reason of the veteran's spouse 
being in need of aid and attendance of another person.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 20.200, 20.202 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Filing an appeal to the Board is a 3-step, sequential 
process.  Two of the steps are the veteran's responsibility, 
whereas one is the responsibility of the Department of 
Veterans Affairs (VA).  First, once notice of a rating 
decision is issued, the veteran must file, in writing, a 
timely notice of disagreement, contesting the decision in 
question.  Next, the RO must provide the veteran an 
appropriate statement of the case.  The third and final 
required step is that the veteran must then file a timely 
substantive appeal within the specific time-period prescribed 
by law.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200.  

Typically, a veteran has one year from the date of 
notification of the RO decision or 60 days from the date the 
RO mailed him the statement of the case, whichever is later, 
to complete the requirements for perfecting an appeal.  If 
the claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

As noted above, in this case, the RO advised the veteran that 
his claim for additional compensation based on his spouse's 
need for the regular aid and attendance of another person had 
been denied in letters dated October 27, 1999 and February 
28, 2000.  The veteran timely submitted a notice of 
disagreement as to each decision, respectively, in January 
and April 2000.  The RO furnished a statement of the case in 
April 2000.  A substantive appeal was received on March 29, 
2001.  Clearly, this was more than one year following the 
date the veteran was notified of either determination in his 
case, and more than 60 days following the issuance of the 
statement of the case.  Since the veteran did not file a 
timely substantive appeal, the Board finds that it has no 
jurisdiction over the issue of entitlement to increased 
compensation by reason of the veteran's spouse being in need 
of aid and attendance of another person.  Accordingly, the 
matter must be dismissed.  

In Marsh v. West, 11 Vet. App. 468 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board must assess its jurisdiction prior to addressing the 
merits of a claim.  The Court further held, however, that it 
could be prejudicial to the appellant for the Board to 
address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.  More recently, VA's General 
Counsel held that the Board has the authority to adjudicate 
or address in the first instance the question of timeliness 
of a substantive appeal, and may dismiss a matter in the 
absence of a timely filed substantive appeal.  Under such 
circumstances, however, the General Counsel indicated that 
the claimant should be first afforded appropriate procedural 
protections to assure adequate notice and opportunity to be 
heard on the question of timeliness.  VAOPGCPREC 9-99 (1999).

The record reflects the fact that the veteran was informed by 
letter dated in July 2001 that his substantive appeal might 
not have been timely, and he was afforded the opportunity to 
state why he believed his appeal was timely.  In addition, he 
was advised that he had the right to request a hearing.  
Finally, the letter noted that the Board would proceed with 
adjudication of his claim if he did not respond within the 
60-day period.  The veteran failed to respond to the Board's 
letter.  In this regard, the Board finds that all due process 
requirements have been met.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Inasmuch as the veteran did not submit a timely substantive 
appeal following the issuance of the statement of the case 
with respect to the issue of entitlement to increased 
compensation by reason of the veteran's spouse being in need 
of aid and attendance of another person, the Board does not 
have jurisdiction to adjudicate the claim and, therefore, it 
must be dismissed.  



ORDER

The claim for increased compensation by reason of the 
veteran's spouse being in need of aid and attendance of 
another person is dismissed.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

